

 
 

CHICOPEE BANCORP, INC.
THREE-YEAR EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into on the 18th day of
June, 2010, by and between CHICOPEE BANCORP, INC., a Massachusetts chartered
corporation (the “Company”), and RUSSELL J. OMER (the “Executive”) effective
July 1, 2010 (the “Effective Date”).


WHEREAS, the Company, Chicopee Savings Bank, a Massachusetts-chartered financial
institution and wholly-owned subsidiary of the Company (the “Bank”), and
Executive are parties to a change in control agreement originally effective July
19, 2006 and subsequently amended and restated as of November 20, 2008 (the
“Change in Control Agreement”); and


WHEREAS, the Company, Bank and Executive desire to terminate the Change in
Control Agreement and to have the Executive covered by the terms of this
Agreement; and


WHEREAS, the Bank will enter into an employment agreement with the Executive on
the same date as this Agreement is entered into; and


WHEREAS, the Company wishes to assure Executive’s continued services for the
term of this Agreement; and


WHEREAS, Executive is willing to continue to serve in the employ of the Company
during the term of this Agreement.


NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and upon the other terms and conditions provided for in this
Agreement, the parties hereby agree as follows:


1.           Employment.   Executive is employed as Executive Vice President of
Lending of the Company.  Executive will perform all duties and shall have all
powers commonly incident to the offices of Executive Vice President of Lending
of the Company or which, consistent with those offices, are delegated to him by
the Board of Directors of the Company (the “Board”).  During the term of this
Agreement, Executive also agrees to serve, if elected, as an officer and/or
director of any subsidiary or affiliate of the Company and to carry out the
duties and responsibilities reasonably appropriate to those offices.


2.           Location and Facilities.  Executive will be furnished with the
working facilities and staff customary for executive officers with the titles
and duties set forth in Section 1 and as are necessary for him to perform his
duties.  The location of such facilities and staff shall be at the principal
administrative offices of the Company, or at such other site or sites customary
for such offices.


3.           Term. The term of this Agreement shall commence as of the Effective
Date and shall continue for a period of thirty-six (36) full calendar months.
The term of this Agreement shall be extended for one day each day so that a
constant thirty-six (36) calendar month term shall remain in effect, until such
time as the Board or Executive elects not to extend the term of the Agreement by
giving written notice to the other party in accordance with the terms of this
Agreement, in which case the term of this Agreement shall be fixed and shall end
on the third anniversary of the date of such written notice.  The Executive’s
Change in Control Agreement shall terminate on the Effective Date.

 
 

--------------------------------------------------------------------------------

 

4.           Base Compensation.


 
a.
The Company agrees to pay Executive during the term of this Agreement a base
salary at the rate of $201,500 per year, payable in accordance with customary
payroll practices.



 
b.
The Board shall review annually the rate of the Executive’s base salary based
upon factors they deem relevant, and may maintain or increase his salary,
provided that no such action shall reduce the rate of salary below the rate in
effect on the Effective Date.



 
c.
In the absence of action by the Board, the Executive shall continue to receive
salary at the annual rate specified on the Effective Date or, if another rate
has been established under the provisions of this Section 4, the rate last
properly established by action of the Board under the provisions of this Section
4.



5.           Bonuses.  Executive shall be eligible to participate in
discretionary bonuses or other incentive compensation programs that the Company
may award from time to time to senior management employees pursuant to bonus
plans or otherwise.


6.           Benefit Plans.  Executive shall be eligible to participate in such
life insurance, medical, dental, pension, profit sharing, retirement and
stock-based compensation plans and other programs and arrangements as may be
approved from time to time by the Company for the benefit of its employees.


7.           Vacations and Leave.


 
a.
The Executive shall be entitled to vacation and other leave in accordance with
policy for senior executives, or otherwise as approved by the Board.



 
b.
In addition to paid vacation and other leave, the Executive shall be entitled,
without loss of pay, to absent himself voluntarily from the performance of his
employment for such additional periods of time and for such valid and legitimate
reasons as the Board may in its discretion determine.  Further, the Board may
grant to the Executive a leave or leaves of absence, with or without pay, at
such time or times and upon such terms and conditions as the Board in its
discretion may determine.



8.           Expense Payments and Reimbursements.  The Executive shall be
reimbursed for all reasonable out-of-pocket business expenses that he shall
incur in connection with his services under this Agreement upon substantiation
of such expenses in accordance with applicable policies of the Company.


9.           Automobile Allowance.   During the term of this Agreement, the
Executive shall be entitled to use of a Bank-owned automobile. The Bank shall
provide car insurance, maintenance and gas for said automobile. Executive shall
comply with reasonable reporting and expense limitations on the use of such
automobile as may be established by the Company or the Bank from time to time,
and the Company or the Bank shall annually include on Executive’s Form W-2 any
amount of income attributable to Executive’s personal use of such automobile.



 
2

--------------------------------------------------------------------------------

 

10.           Loyalty and Confidentiality.


 
a.
During the term of this Agreement Executive:  (i) shall devote all his time,
attention, skill, and efforts to the faithful performance of his duties under
this Agreement; provided, however, that from time to time, Executive may serve
on the boards of directors of, and hold any other offices or positions in,
companies or organizations that will not present any conflict of interest with
the Company or any of its subsidiaries or affiliates, unfavorably affect the
performance of Executive’s duties pursuant to this Agreement, or violate any
applicable statute or regulation and (ii) shall not engage in any business or
activity contrary to the business affairs or interests of the Company or any of
its subsidiaries or affiliates.



 
b.
Nothing contained in this Agreement shall prevent or limit Executive’s right to
invest in the capital stock or other securities or interests of any business
dissimilar from that of the Company, or, solely as a passive, minority investor,
in any business.



 
c.
Executive agrees to maintain the confidentiality of any and all information
concerning the operation or financial status of the Company and its affiliates;
the names or addresses of any borrowers, depositors and other customers; any
information concerning or obtained from such customers; and any other
information concerning the Company or its affiliates to which he may be exposed
during the course of his employment.  Executive further agrees that, unless
required by law or specifically permitted by the Board in writing, he will not
disclose to any person or entity, either during or subsequent to his employment,
any of the above-mentioned information which is not generally known to the
public, nor will he use the information in any way other than for the benefit of
the Company.



11.           Termination and Termination Pay.  Subject to Section 12 of this
Agreement, Executive’s employment under this Agreement may be terminated in the
following circumstances:


 
a.
Death.  Executive’s employment under this Agreement will terminate upon his
death during the term of this Agreement, in which event Executive’s estate will
receive the compensation due to Executive through the last day of the calendar
month in which his death occurred.



 
b.
Retirement.  This Agreement will terminate upon Executive’s retirement under the
retirement benefit plan or plans in which he participates pursuant to Section 6
of this Agreement or otherwise.  Executive will receive the compensation due to
him through his retirement date.



c.           Disability.


 
i.
The Board or Executive may terminate Executive’s employment after having
determined Executive has a Disability.  For purposes of this Agreement,
“Disability” means the Executive (i) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, or (ii) is, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than three months under an accident and health plan covering employees of the
Company.


 
3

--------------------------------------------------------------------------------

 



 
ii.
In the event of his Disability, Executive will no longer be obligated to perform
services under this Agreement.  The Company will pay Executive, as Disability
pay, an amount equal to one-hundred percent (100%) of Executive’s bi-weekly rate
of base salary in effect as of the date of his termination of employment due to
Disability. The Company will make Disability payments on a monthly basis
commencing on the first day of the month following the effective date of
Executive’s termination of employment due to Disability and ending on the
earlier of: (A) the date he returns to full-time employment in the same capacity
as he was employed prior to his termination for Disability; (B) his death; (C)
his attainment of age 65; or (D) the date this Agreement would have expired had
Executive’s employment not terminated by reason of Disability.  Such payments
shall be reduced by the amount of any short- or long-term disability benefits
payable to Executive under any other disability programs sponsored by the
Company or its affiliates.  In addition, during any period of Executive’s
Disability, the Company will continue to provide Executive and his dependents,
to the greatest extent possible, with continued coverage under all benefit plans
(including, without limitation, retirement plans and medical, dental and life
insurance plans) in which Executive and/or his dependents participated prior to
Executive’s Disability on the same terms as if he remained actively employed by
the Company.



d.           Termination for Cause.


 
i.
The Board may, by written notice to Executive in the form and manner specified
in this paragraph, terminate his employment at any time for “Cause.”  Executive
shall have no right to receive compensation or other benefits for any period
after termination for Cause, except for already vested benefits.  Termination
for Cause shall mean termination because of, in the good faith determination of
the Board, Executive’s:



 
(1)
Personal dishonesty;



 
(2)
Incompetence;



 
(3)
Willful misconduct;



 
(4)
Breach of fiduciary duty involving personal profit;



 
(5)
Intentional failure to perform stated duties;



 
(6)
Willful violation of any law, rule or regulation (other than traffic violations
or similar offenses) that reflects adversely on the reputation of the Company,
any felony conviction, any violation of law involving moral turpitude or any
violation of a final cease-and-desist order; or



 
(7)
Material breach by Executive of any provision of this Agreement.




 
4

--------------------------------------------------------------------------------

 

 
ii.
Notwithstanding the foregoing, Executive shall not be deemed to have been
terminated for Cause by the Company unless the Company delivered to Executive a
copy of a resolution duly adopted at a meeting of the Board where in the good
faith opinion of the Board, Executive was guilty of the conduct described above
and specifying the particulars of this conduct.



 
e.
Voluntary Termination by Executive.  In addition to his other rights to
terminate under this Agreement, Executive may voluntarily terminate employment
during the term of this Agreement upon at least sixty (60) days prior written
notice to the Board.  Upon Executive’s voluntary termination, he will receive
only his compensation and vested rights and benefits up to the date of his
termination.



 
f.
Without Cause or With Good Reason.



 
i.
In addition to termination pursuant to Sections 11(a) through 11(e), the Board
may, by written notice to Executive, immediately terminate his employment at any
time for a reason other than Cause (a termination “Without  Cause”) and
Executive may, by written notice to the Board, terminate his employment under
this Agreement for “Good Reason,” as defined below (a termination “With Good
Reason”).



 
ii.
Subject to Section 12 of this Agreement, in the event of termination under this
Section 11(f), Executive shall be entitled to receive his base salary in effect
as of his termination date for the remaining term of the Agreement paid in one
lump sum within ten (10) calendar days of such termination.  Also, in such
event, Executive shall, for the remaining term of the Agreement, receive the
benefits he would have received during the remaining term of the Agreement under
any retirement programs (whether tax-qualified or non-qualified) in which
Executive participated prior to his termination (with the amount of the benefits
determined by reference to the benefits received by the Executive or accrued on
his behalf under such programs during the twelve (12) months preceding his
termination) and continue to participate in any benefit plans of the Company
or  its subsidiaries that provide health (including medical and dental), or life
insurance, or similar coverage upon terms no less favorable than the most
favorable terms provided to senior executives of the Company or its subsidiaries
during such period.  In the event that the Company is unable to provide such
coverage by reason of Executive no longer being an employee, the Company or its
subsidiaries shall provide Executive with comparable coverage on an individual
policy basis.



 
iii.
For purposes of this Agreement “Good Reason” shall mean the occurrence of any of
the following events without the Executive’s consent:



 
(1)
The assignment to Executive of duties that constitute a material diminution of
Executive’s authority, duties, or responsibilities (including reporting
requirements);



 
(2)
A material diminution in Executive’s base salary;



 
(3)
Relocation of Executive to a location outside a radius of thirty-five (35) miles
of the Bank’s Chicopee, Massachusetts office; or


 
5

--------------------------------------------------------------------------------

 



 
(4)
Any other action or inaction by the Bank or the Company that constitutes a
material breach of this Agreement;



provided, that within sixty (60) days after the initial existence of such event,
the Bank shall be given notice and an opportunity, not less than thirty (30)
days, to effectuate a cure for such asserted “Good Reason” by
Executive.  Executive’s resignation hereunder for Good Reason shall not occur
later than ninety (90) days following the initial date on which the event
Executive claims constitutes Good Reason occurred.


 
g.
Continuing Covenant Not to Compete or Interfere with Relationships.  Regardless
of anything herein to the contrary, following a termination by the Company or
Executive pursuant to Section 11(f):



 
i.
Executive’s obligations under Section 10(c) of this Agreement will continue in
effect; and



ii.  
During the period ending on the first anniversary of such termination, Executive
will not serve as an officer, director or employee of any bank holding company,
bank, savings association, savings and loan holding company, mortgage company or
other financial institution that offers products or services competing with
those offered by the Company or its subsidiaries or affiliates from any office
within thirty-five (35) miles from the main office of the Company or any branch
of the Bank and, further, Executive will not interfere with the relationship of
the Company, its subsidiaries or affiliates and any of their employees, agents,
or representatives.



12.           Termination in Connection with a Change in Control.


 
a.
For purposes of this Agreement, a “Change in Control” means any of the following
events:



i.  
Merger: The Company merges into or consolidates with another entity, or merges
another corporation into the Company, and as a result, less than a majority of
the combined voting power of the resulting corporation immediately after the
merger or consolidation is held by persons who were stockholders of the Company
immediately before the merger or consolidation;



ii.  
Acquisition of Significant Share Ownership:  There is filed, or is required to
be filed, a report on Schedule 13D or another form or schedule (other than
Schedule 13G) required under Sections 13(d) or 14(d) of the Securities Exchange
Act of 1934, as amended, if the schedule discloses that the filing person or
persons acting in concert has or have become the beneficial owner of 25% or more
of a class of the Company’s voting securities, but this clause (ii) shall not
apply to beneficial ownership of Company voting shares held in a fiduciary
capacity by an entity of which the Company directly or indirectly beneficially
owns 50% or more of its outstanding voting securities;




 
6

--------------------------------------------------------------------------------

 

 
iii.
Change in Board Composition:  During any period of two consecutive years,
individuals who constitute the Company’s Board of Directors at the beginning of
the two-year period cease for any reason to constitute at least a majority of
the Company’s Board of Directors; provided, however, that for purposes of this
clause (iii), each director who is first elected by the board (or first
nominated by the board for election by the members) by a vote of at least
two-thirds (2/3) of the directors who were directors at the beginning of the
two-year period shall be deemed to have also been a director at the beginning of
such period; or



 
iv.
Sale of Assets:  The Company sells to a third party all or substantially all of
its assets.



 
b.
Termination.  If within the period ending two (2) years after a Change in
Control, (i) the Company terminates Executive’s employment Without Cause, or
(ii) Executive voluntarily terminates his employment With Good Reason, the
Company will, within ten (10) calendar days of the termination of Executive’s
employment, make a lump-sum cash payment to him equal to three (3) times
Executive’s average “Annual Compensation” over the five (5) most recently
completed calendar years, ending with the year immediately preceding the
effective date of the Change in Control.  In determining Executive’s average
“Annual Compensation”, “Annual Compensation” will include base salary and any
other taxable income, including, but not limited to, amounts related to the
granting, vesting or exercise of restricted stock or stock option awards,
commissions, bonuses, retirement benefits, director or committee fees and fringe
benefits paid or accrued for Executive’s benefit.  Annual compensation will also
include profit sharing, employee stock ownership plan and other retirement
contributions or benefits, including to any tax-qualified plan or arrangement
(whether or not taxable) made or accrued on behalf of Executive for such
year.  The cash payment made under this Section 12(b) shall be made in lieu of
any payment also required under Section 11(f) of this Agreement because of
Executive’s termination of employment, however, Executive’s rights under Section
11(f) are not otherwise affected by this Section 12. Also, in such event, the
Executive shall, for a thirty-six (36) month period following his termination of
employment, receive the benefits he would have received over such period under
any retirement programs (whether tax-qualified or nonqualified) in which the
Executive participated prior to his termination (with the amount of the benefits
determined by reference to the benefits received by the Executive or accrued on
his behalf under such programs during the twelve (12) months preceding the
Change in Control) and continue to participate in any benefit plans of the
Company and/or the Bank that provide health (including medical and dental), or
life insurance, or similar coverage upon terms no less favorable than the most
favorable terms provided to senior executives of the Bank and/or the Company
during such period.  In the event that the Company or its subsidiaries are
unable to provide such coverage by reason of the Executive no longer being an
employee, the Company or its subsidiaries shall provide the Executive with
comparable coverage on an individual policy.



 
c.
The provisions of Section 12 and Sections 14 through 28, including the defined
terms used in such sections, shall continue in effect until the later of the
expiration of this Agreement or two (2) years following a Change in Control.



13.  
Indemnification and Liability Insurance.  Subject to and limited by Section 27
of this Agreement, the Company shall provide the following:


 
7

--------------------------------------------------------------------------------

 



 
a.
Indemnification.  The Company agrees to indemnify Executive (and his heirs,
executors, and administrators), and to advance expenses related to this
indemnification, to the fullest extent permitted under applicable law and
regulations against any and all expenses and liabilities that Executive
reasonably incurs in connection with or arising out of any action, suit, or
proceeding in which he may be involved by reason of his service as a director or
Executive of the Company or any of its subsidiaries or affiliates (whether or
not he continues to be a director or Executive at the time of incurring any such
expenses or liabilities).  Covered expenses and liabilities include, but are not
limited to, judgments, court costs, and attorneys’ fees and the costs of
reasonable settlements, subject to Board approval, if the action is brought
against Executive in his capacity as an Executive or director of the Company or
any of its subsidiaries or affiliates. Indemnification for expenses will not
extend to matters related to Executive’s termination for Cause.  Notwithstanding
anything in this Section 13(a) to the contrary, the Company will not be required
to provide indemnification prohibited by applicable law or regulation.  The
obligations of this Section 13 shall survive the term of this Agreement by a
period of six (6) years.



b.  
Insurance.  During the period for which the Company must indemnify Executive
under this Section, the Company will provide Executive (and his heirs,
executors, and administrators) with coverage under a directors’ and officers’
liability policy, at the Company’s expense, that is at least equivalent to the
coverage provided to directors and senior executives of the Company and
subsidiaries.



14.              Reimbursement of Executive’s Expenses to Enforce this
Agreement.  The Company shall reimburse the Executive for all reasonable
out-of-pocket expenses, including, without limitation, reasonable attorney’s
fees, incurred by the Executive in connection with successful enforcement by the
Executive of the obligations of the Company to the Executive under this
Agreement.  Successful enforcement shall mean the grant of an award of money or
the requirement that the Company take some action specified by this
Agreement:  (i) as a result of court order; or (ii) otherwise by the Company
following an initial failure of the Company to pay such money or take such
action promptly after written demand therefor from the Executive stating the
reason that such money or action was due under this Agreement at or prior to the
time of such demand.


15.           Adjustment of Certain Payments and Benefits.


 
a.
Tax Indemnification.  Anything in this Agreement to the contrary notwithstanding
and except as set forth below, in the event it shall be determined that any
payment, benefit or distribution made or provided by the Company or any
affiliate to or for the benefit of the Executive (whether made or provided
pursuant to the terms of this Agreement or otherwise) (each referred to herein
as a “Payment”), would be subject to the excise tax imposed by Section 4999 of
the Internal Revenue Code of 1986, as amended (the “Code”) or any interest or
penalties are incurred by the Executive with respect to such excise tax (the
excise tax, together with any such interest and penalties, are hereinafter
collectively referred to as the “Excise Tax”), the Executive shall be entitled
to receive an additional payment (a “Gross-Up Payment”) in an amount such that,
after payment by the Executive of all taxes (including any interest or penalties
imposed with respect to such taxes), including, without limitation, any income
taxes (and any interest and penalties imposed with respect thereto) and Excise
Tax imposed upon the Gross-Up Payment, the Executive retains an amount of the
Gross-Up Payment equal to the Excise Tax imposed upon the Payments.


 
8

--------------------------------------------------------------------------------

 



 
b.
Determination of Gross-Up Payment.  Subject to the provisions of Section 15(c),
all determinations required to be made under this Section 15, including whether
and when a Gross-Up Payment is required, the amount of such Gross-Up Payment and
the assumptions to be utilized in arriving at such determination, shall be made
by a certified public accounting firm reasonably acceptable to the Company as
may be designated by the Executive (the “Accounting Firm”) which shall provide
detailed supporting calculations to the Company, and the Executive within
fifteen (15) business days of the receipt of notice from the Executive that
there has been a Payment, or such earlier time as is requested by the
Company.  All fees and expenses of the Accounting Firm shall be borne solely by
the Company.  Any Gross-Up Payment, as determined pursuant to this Section 15,
shall be paid by the Company to the Executive within five business days of the
later of (i) the due date for the payment of any Excise Tax, and (ii) the
receipt of the Accounting Firm’s determination. Any determination by the
Accounting Firm shall be binding upon the Company and the Executive.  As a
result of the uncertainty in the application of Section 4999 of the Code, at the
time of the initial determination by the Accounting Firm hereunder, it is
possible that a Gross-Up Payment will not have been made by the Company which
should have been made (an “Underpayment”), consistent with the calculations
required to be made hereunder.  In the event that the Company exhaust their
remedies pursuant to Section 15(c) and the Executive thereafter is required to
make a payment of any Excise Tax, the Accounting Firm shall determine the amount
of the Underpayment that has occurred and any such Underpayment shall be
promptly paid by the Company to or for the benefit of the Executive.



 
c.
Treatment of Claims.  The Executive shall notify the Company in writing of any
claim by the Internal Revenue Service that, if successful, would require a
Gross-Up Payment to be made.  Such notification shall be given as soon as
practicable, but no later than ten business days, after the Executive is
informed in writing of such claim and shall apprise the Company of the nature of
such claim and the date on which such claim is requested to be paid.  The
Executive shall not pay such claim prior to the expiration of the thirty (30)
day period following the date on which it gives such notice to the Company (or
any shorter period ending on the date that payment of taxes with respect to such
claim is due).  If the Company notifies the Executive in writing prior to the
expiration of this period that it desires to contest such claim, the Executive
shall:



 
i.
give the Company any information reasonably requested by the Company relating to
such claim;



 
ii.
take such action in connection with contesting such claim as the Company shall
reasonably request in writing from time to time, including, without limitation,
accepting legal representation with respect to such claim by an attorney
reasonably selected by the Company;



 
iii.
cooperate with the Company in good faith in order to effectively contest such
claim; and




 
9

--------------------------------------------------------------------------------

 

 
iv.
permit the Company to participate in any proceedings relating to such claim;
provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and indemnity and hold the Executive harmless, on an after-tax
basis, for any Excise Tax or related taxes, interest or penalties imposed as a
result of such representation and payment of costs and expenses.  Without
limitation on the foregoing provisions of this Section 15(c), the Company shall
control all proceedings taken in connection with such contest and, at their
option, may pursue or forgo any and all administrative appeals, proceedings,
hearings and conferences with the taxing authority with respect to such claim
and may, at their option, either direct the Executive to pay the tax claimed and
sue for a refund or contest the claim in any permissible manner.  Further, the
Executive agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as the Company shall determine; provided, however, that if the
Company directs the Executive to pay such claim and sue for a refund, the
Company shall advance the amount of such payment to the Executive, on an
interest-free basis (including interest or penalties with respect
thereto).  Furthermore, the Company’s control of the contest shall be limited to
issues with respect to which a Gross-Up Payment would be payable hereunder and
the Executive shall be entitled to settle or contest, as the case may be, any
other issues raised by the Internal Revenue Service or any other taxing
authority.



 
d.
Adjustments to the Gross-Up Payment.  If, after the receipt by the Executive of
an amount advanced by the Company pursuant to Section 15(c), the Executive
becomes entitled to receive any refund with respect to such claim, the Executive
shall (subject to the Company’s compliance with the requirements of Section
15(c)) promptly pay to the Company the amount of such refund (together with any
interest paid or credited thereon after applicable taxes).  If, after the
receipt by the Executive of an amount advanced by the Company pursuant to
Section 15(c), a determination is made that the Executive shall not be entitled
to any refund with respect to such claim and such denial of refund occurs prior
to the expiration of thirty (30) days after such determination, then such
advance shall be forgiven and shall not be required to be repaid and the amount
of such advance shall offset, to the extent thereof, the amount of the Gross-Up
Payment required to be paid.



16.           Injunctive Relief.  Upon a breach or threatened breach of Section
11(g) of this Agreement or the prohibitions upon disclosure contained in Section
10(c) of this Agreement, the parties agree that there is no adequate remedy at
law for such breach, and the Company shall be entitled to injunctive relief
restraining Executive from such breach or threatened breach, but such relief
shall not be the exclusive remedy for a breach of this Agreement.  The parties
further agree that Executive, without limitation, may seek injunctive relief to
enforce the obligations of the Company under this Agreement.


17.           Successors and Assigns.


 
a.
This Agreement shall inure to the benefit of and be binding upon any corporate
or other successor of the Company which shall acquire, directly or indirectly,
by merger, consolidation, purchase or otherwise, all or substantially all of the
assets or stock of the Company.


 
10

--------------------------------------------------------------------------------

 



 
b.
Since the Company is contracting for the unique and personal skills of
Executive, Executive shall not assign or delegate his rights or duties under
this Agreement without first obtaining the written consent of the Company.



18.           No Mitigation.  Executive shall not be required to mitigate the
amount of any payment provided for in this Agreement by seeking other employment
or otherwise and no such payment shall be offset or reduced by the amount of any
compensation or benefits provided to Executive in any subsequent employment.


19.           Notices.  All notices, requests, demands and other communications
in connection with this Agreement shall be made in writing and shall be deemed
to have been given when delivered by hand or 48 hours after mailing at any
general or branch United States Post Office, by registered or certified mail,
postage prepaid, addressed to the Company at its principal business offices and
to Executive at his home address as maintained in the records of the Company.


20.           No Plan Created by this Agreement.  Executive and the Company
expressly declare and agree that this Agreement was negotiated among them and
that no provision or provisions of this Agreement are intended to, or shall be
deemed to, create any plan for purposes of the Employee Retirement Income
Security Act of 1974 (“ERISA”) or any other law or regulation, and each party
expressly waives any right to assert the contrary.  Any assertion in any
judicial or administrative filing, hearing, or process that an ERISA plan was
created by this Agreement shall be deemed a material breach of this Agreement by
the party making the assertion.


21.           Amendments.  No amendments or additions to this Agreement shall be
binding unless made in writing and signed by all of the parties, except as
herein otherwise specifically provided.


22.           Applicable Law.  Except to the extent preempted by federal law,
the laws of the Commonwealth of Massachusetts shall govern this Agreement in all
respects, whether as to its validity, construction, capacity, performance or
otherwise.


23.           Severability.  The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any one provision shall not
affect the validity or enforceability of the other provisions of this Agreement.


24.           Headings.  Headings contained in this Agreement are for
convenience of reference only.


25.           Entire Agreement.  This Agreement, together with any modifications
subsequently agreed to in writing by the parties, shall constitute the entire
agreement among the parties with respect to the foregoing subject matter, other
than written agreements applicable to specific plans, programs or arrangements
described in Sections 5 and 6.  In addition, the Change in Control Agreement
shall terminate as of the Effective Date.


26.          Source of Payments.  Notwithstanding any provision in this
Agreement to the contrary, to the extent payments and benefits, as provided for
under this Agreement, are paid or received by Executive under the Employment
Agreement in effect between Executive and the Bank, the payments and benefits
paid by the Bank will be subtracted from any amount or benefit due
simultaneously to Executive under similar provisions of this
Agreement.  Payments will be allocated in proportion to the level of activity
and the time expended by Executive on activities related to the Company and the
Bank, respectively, as determined by the Company and the Bank.

 
11

--------------------------------------------------------------------------------

 



27.          Miscellaneous.  In the event any of the foregoing provisions of
this Section 27 are in conflict with the terms of this Agreement, this Section
27 shall prevail.


a.  
The Board may terminate Executive’s employment at any time, but any termination
by the

Company, other than Termination for Cause, shall not prejudice Executive’s right
to compensation or other benefits under this Agreement.  Executive shall not
have the right to receive compensation or other benefits for any period after
Termination for Cause as defined in Section 11(d) hereinabove.


b.  
Any payments made to employees pursuant to this Agreement, or otherwise, are
subject to and conditioned upon their compliance with 12 U.S.C. §1828(k) and
FDIC regulation 12 C.F.R. Part 359, Golden Parachute and Indemnification
Payments.



28.           Section 409A of the Code.


 
a.
This Agreement is intended to comply with the requirements of Section 409A of
the Code, and specifically, with the “short-term deferral exception” under
Treasury Regulation Section 1.409A-1(b)(4) and the “separation pay exception”
under Treasury Regulation Section 1.409A-1(b)(9)(iii), and shall in all respects
be administered in accordance with Section 409A of the Code.  If any payment or
benefit hereunder cannot be provided or made at the time specified herein
without incurring sanctions on Executive under Section 409A of the Code, then
such payment or benefit shall be provided in full at the earliest time
thereafter when such sanctions will not be imposed.  For purposes of Section
409A of the Code, all payments to be made upon a termination of employment under
this Agreement may only be made upon a “separation from service” (within the
meaning of such term under Section 409A of the Code), each payment made under
this Agreement shall be treated as a separate payment, the right to a series of
installment payments under this Agreement (if any) is to be treated as a right
to a series of separate payments, and if a payment is not made by the designated
payment date under this Agreement, the payment shall be made by December 31 of
the calendar year in which the designated date occurs.  To the extent that any
payment provided for hereunder would be subject to additional tax under Section
409A of the Code, or would cause the administration of this Agreement to fail to
satisfy the requirements of Section 409A of the Code, such provision shall be
deemed null and void to the extent permitted by applicable law, and any such
amount shall be payable in accordance with b. below.  In no event shall
Executive, directly or indirectly, designate the calendar year of payment.



 
b.
If when separation from service occurs Executive is a “specified employee”
within the meaning of Section 409A of the Code, and if the cash severance
payment under Section 11(f)(ii) or 12(b) of this Agreement would be considered
deferred compensation under Section 409A of the Code, and, finally, if an
exemption from the six-month delay requirement of Section 409A(a)(2)(B)(i) of
the Code is not available (i.e., the “short-term deferral exception” under
Treasury Regulations Section 1.409A-1(b)(4) or the “separation pay exception”
under Treasury Section 1.409A-1(b)(9)(iii)), the Bank or the Company will make
the maximum severance payment possible in order to comply with an exception from
the six month requirement and make any remaining severance payment under Section
11(f)(ii) or 12(b) of this Agreement to Executive in a single lump sum without
interest on the first payroll date that occurs after the date that is six (6)
months after the date on which Executive separates from service.


 
12

--------------------------------------------------------------------------------

 



 
c.
If (x) under the terms of the applicable policy or policies for the insurance or
other benefits specified in Section 11(f)(ii) or 12(b) of this Agreement it is
not possible to continue coverage for Executive and his dependents, or (y) when
a separation from service occurs Executive is a “specified employee” within the
meaning of Section 409A of the Code, and if any of the continued insurance
coverage or other benefits specified in Section 11(f)(ii) or 12(b) of this
Agreement would be considered deferred compensation under Section 409A of the
Code, and, finally, if an exemption from the six-month delay requirement of
Section 409A(a)(2)(B)(i) of the Code is not available for that particular
insurance or other benefit, the Bank or the Company shall pay to Executive in a
single lump sum an amount in cash equal to the present value of the Bank’s
projected cost to maintain that particular insurance benefit (and associated
income tax gross-up benefit, if applicable) had Executive’s employment not
terminated, assuming continued coverage for 36 months.  The lump-sum payment
shall be made thirty (30) days after employment termination or, if Section 28(b)
applies, on the first payroll date that occurs after the date that is six (6)
months after the date on which Executive separates from service.



 
d.
References in this Agreement to Section 409A of the Code include rules,
regulations, and guidance of general application issued by the Department of the
Treasury under Internal Revenue Section 409A of the Code.


 
13

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.


ATTEST:
CHICOPEE BANCORP, INC.
   
/s/ Theresa C. Szlosek                           
By: /s/ William J. Wagner                                                       
 
For the Entire Board of Directors
   
WITNESS:
EXECUTIVE
   
/s/ Theresa C. Szlosek                           
By: /s/ Russell J. Omer                                                   
 
Russell J. Omer














 
14

--------------------------------------------------------------------------------

 
